         Case 1:12-cr-00423-AJN Document 185 Filed 08/27/20 Page 1 of 1




                                                           August 27, 2020
Honorable Alison J. Nathan
United States District Judge
United States District Court
40 Centre Street
New York, NY 10007


                      Re: United States v. Minh Quang Pham
                                  12 Cr. 423 (AJN)

Dear Judge Nathan:

        I write to request a two-week enlargement of time to file defendant’s response to the
government’s letter-motion, dated August 14, 2020, and for permission to file this request out of
time Additional time is needed to confer with Mr. Pham and his UK counsel in connection with
drafting his response. Arranging legal calls with Mr. Pham, who is incarcerated at FCI Florence
ADMAX under secure administrative measures, is a challenge, and mail delivery both to and
from Mr. Pham has been slow.

       Under the present schedule, Mr. Pham’s response is due on August 28th.

       I am requesting the following revision to the present schedule:

               Defendant’s response due by September 11th.

               Government reply due by September 18th.

       No prior request has been made.

       The government consents to this request.

       Your consideration is greatly appreciated.


                                                    Very truly yours,

                                                    Bobbi C. Sternheim
                                                    BOBBI C. STERNHEIM

cc: AUSA Anna Skotko
    AUSA David Denton
